                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


MICHAEL D. HARRIS                                         CIVIL ACTION NO. 18-0606

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SHERIFFS DEPT. OUACHITA PARISH, ET AL.                    MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

       The Report and Recommendation [Doc. No. 17] of the Magistrate Judge having been

considered, with no objection having been filed, and finding that same is supported by the law

and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Michael D. Harris’s

remaining excessive-force claim is DISMISSED WITH PREJUDICE as frivolous until the

Heck conditions are met.

       MONROE, LOUISIANA, this 4th day of March, 2020.


                                                 ______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE
